 In theMatter Of WESTERNUNIONTELEGRAPH COMPANYandMES-SENGERSLOCAL No.40 OF THE COMMERCIAL TELEGRAPHERS UNIONCases Nos. C-215 and R-23,5.-Decided August 25, 1937Communications Industry-Settlement:agreement to comply with Act--Order:entered on stipulation;petition for investigation and certification dis-missed.Mr. E. J. EagenandMr. Daniel Bakerfor the Board.Mr. Otto B. Rupp,of Seattle,Wash., andMr. Francis R. Stark,ofNew York City, for the respondent.Mr. Clarence W. Pierce,of Seattle,Wash., for the Union.Ryan, Askren, and Ryan,byMr. William D. Askren,of Seattle,Wash., for the Association.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONSTATEMENTOF THE CASEUpon charges duly filed byMessengersLocal No. 40 of the Com-mercial Telegraphers Union, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Charles W.Hope, Regional Director for the Nineteenth Region (Seattle, Wash-ington), issued and duly served its complaint dated July 26, 1937,against theWestern Union Telegraph Company, the respondentherein, alleging that the respondent, in the operation of its Seattleoffice at Seattle, Washington, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8, subdivisions (1), (2), (3), and (5) and Section 2, subdivisions(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.In respect to the unfair labor practices, the complaint in substancealleged that although prior to June 9, 1937, a majority of the mes-sengers and various other employees engaged in telegraphic com-municationsat the Seattleofficehad designated the Union as theirrepresentative for the purpose of collective bargaining and that byvirtue of Section 9 (a) of the Act, the Union has been the exclusiverepresentative of all the employees in this unit for such purpose, therespondent has at all times since June 9, 1937, refused to bargain col-lectivelywith the Union as such representative; that in 1918 therespondent sponsored, fostered, and encouraged the formation of375 376NATIONAL LABOR RELATIONS BOARDtheAssociation ofWestern Union Employees, herein called theAssociation, among its employees, and at all times thereafter, andparticularly since July 5, 1935, has dominated and interfered withthe administration of the Association and has contributed financialand other support thereto ; that it has given preference to membersof the Association and discriminated against members of the Unionin regard to hire and tenure of employment, promotions, and otherterms and conditions of employment ; that as a result of these prac-tices, a strike was called by the Union on June 9, 1937, which con-tinued to June 18, 1937.On August 3, 1937, the respondent filed itsanswer denying the allegations of unfair labor practices, denyingthat the messenger employees constitute a unit appropriate for thepurposes of collective bargaining, and alleging the existence of acontract with the Association which it recognizes as the exclusivebargaining agency for all its land line employees in its variousoffices throughout the United States.On June 9, 1937, the Union petitioned the Board for an investi-gation and certification of representatives pursuant to Section 9 (c)of the Act.On June 23, 1937, the Board directed the Regional Di-rector to conduct an investigation and provide for an appropriatehearing upon due notice, pursuant to Section 9 (c) of the Act andArticle III, Section 3 of National Labor Relations Board Rules andRegulations-Series 1, as amended.By order of the Board dated July 20, 1937, both cases were con-solidated for the purpose of hearing, pursuant to Article III, Sec-tion 10 (c) (2) of National Labor Relations Board Rules and Regu-lations-Series 1, as amended.Pursuant to notice, a hearing onthe complaint and petition was held at Seattle, Washington, onAugust 9, 10, 11, 12, 13, and 11, 1937, before Patrick H. McNally,the Trial Examiner duly designated by the Board. The Board, theUnion, the respondent, and the Association, which was permitted tointervene in so far as its interest appeared, were represented bycounsel.On August 13, 1937, during the hearing, the following stipula-tions were agreed upon by all parties to the proceedings :IT IS HEREBY STIPULATED by and between the Western UnionTelegraph Company, a corporation, by its counsel, Otto B. Rupp,Messengers Local No. 40, Commercial Telegraphers Union, by itscounsel, ClarenceW. Pierce, the Association of Western UnionEmployees, by its counsel, William D. Askren, and E. J. Eagen,Regional Attorney for the Nineteenth Region, National LaborRelations Board, that the Order attached hereto be submitted tothe National Labor Relations Board as a basis for action by thesaid Board and an Order by said Board directed to the WesternUnion Telegraph Company. DECISIONS AND ORDERS377IT IS FURTHER STIPULATED that an Order may be made andentered by Trial Examiner Patrick H. McNally, recessing thehearing in the above-entitledmatter pending action by saidBoard and pending issuance of an Order by said Board based onthe foregoing stipulation,without prejudicing the right of theNational Labor Relations Board to resume said hearing, in theevent that the Order hereinafter set forth in this stipulation isnot approved by the National Labor Relations Board.ORDERThe Western Union Telegraph Company shall cease and desist :a.From discouraging membership in Messengers Local No.40 of the Commercial Telegraphers Union or encouraging mem-bership in the Association of Western Union Employees Mes-sengers Sub-Local No. 31,by discriminating against its Seattlemessengers in regard to hire or tenure of employment or termsor conditions of employment;b.From dominating or interfering with the administration ofthe said Sub-Local No. 31,and from contributing financial orother support to the said Sub-Local;c.From in any manner interfering with, restraining or co-ercing its Seattle messengers in the exercise of their right toorganize,to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining for their mutual aid or protection,as guaranteed inSection 7 of the National Labor Relations Act;d.From granting privileges and preferences to members ofthe said Sub-Local,which privileges and preferences are deniedto members of Local No. 40 in order to discourage membershipin said Local No. 40;e.From refusing to bargain collectively with the messengersof Local No.40 of the Commercial Telegraphers Union as theexclusive representative of all its messengers employed at Seattle,Washington,except those in a supervisory capacity,in respectto rates of pay, wages,hours of employment or other conditionsof employment, unless and until another appropriate unit shallhave been decided under the National Labor Relations Act.The Western Union Telegraph Company shall take the follow-ing affirmative action :a.Immediately post notices on the Company bulletin boardat its main office at 113 Cherry Street and on all other bulletinboards in its branch offices at Seattle, Washington,stating :.(1)That the respondent will cease and desist in the manneraforesaid; 378.NATIONAL LABOR RELATIONS- BOARD(2)That such notices will remain posted for a period of atleast thirty (30) consecutive days from the date of posting.b.On request to bargain collectively with the MessengersLocal No. 40 as the exclusive representative of all its messengersemployed at Seattle,Washington, in respect to rates of pay,wages, hours of employment and other conditions of employ-ment, unless and until another appropriate unit shall have beendecided under the National Labor Relations Act.c.Notify the Regional Director for the Nineteenth Region ofthe National Labor Relations Board in writing within ten (10)days from the date of this order what steps the Western UnionTelegraph Company has taken to comply herewith.ORDEROn the basis of the above stipulations, and pursuant to Section 10,subdivision (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, WesternUnion Telegraph Company, its officers, agents, successors and as-signs shall :1.Cease and desist :a.From discouraging membership in Messengers Local No. 40of the Commercial Telegraphers Union or encouraging membershipin the Association of Western Union Employees Messengers Sub-Local No. 31, by discriminating against its Seattle messengers inregard to hire or tenure of employment or terms or conditions ofemployment;b.From dominating or interfering with the administration of thesaid Sub-Local No. 31, and from contributing financial or othersupport to the said Sub-Local;c.From in any manner interfering with, restraining or coercingitsSeattle messengers in the exercise of their right to organize, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining for theirmutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;d.From granting privileges and preferences to members of thesaid Sub-Local, which privileges and preferences are denied to mem-bers of Local No. 40 in order to discourage membership in said LocalNo. 40;e.From refusing to bargain collectively with the messengers ofLocal No. 40 of the Commercial Telegraphers Union as the exclusiverepresentative of all its messengers employed at Seattle, Washing-ton, except those in a'supervisory capacity, in respect to rates of pay, DECISIONS AND ORDERS379wages, hours of employment or other conditions of employment,unless and until another appropriate unit shall have been decidedunder the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a. Immediately post notices on the Company bulletin board at itsmain offices at 113 Cherry Street and on all other bulletin boards inits branch offices at Seattle, Washington, stating :(1) That the respondent will cease and desist in the manner afore-said;(2)That such notices will remain posted for a period of at leastthirty (30) consecutive days from the date of posting.b.On request bargain collectively with the Messengers Local No.40 as the exclusive representative of all its messengers employed atSeattle,Washington, in respect to rates of pay, wages, hours ofemployment and other conditions of employment, unless and untilanother appropriate unit shall have been decided under the NationalLabor Relations Act.c.Notify the Regional Director for the Nineteenth Region of theNational Labor Relations Board in writing within ten (10) daysfrom the date of this order what steps the Western Union TelegraphCompany has taken to comply herewith.The petition for an investigation and certification of representa-tives is hereby dismissed.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.